Consodine, J. S. C.
Research fails to disclose reported case law in the matrimonial field on transvestism as extreme cruelty. Plaintiff charges, proves and corroborates the accusation. Defendant answered but did not appear at trial.
In transvestism the individual is driven by some obscure but irresistible fetishistic urge to dress up in clothes of the opposite sex for libidinal gratification. The masculine transvestite seems more feminine than masculine. His whole personality is dominated by the desire to be identified with the female sex. He wants to be thought of as a member of that sex. His dress, manner, occupational interests and associations are all designed to enhance his feeling of being a woman. The partial or complete transformation negates the primary purpose of marriage.
*369See generally: Karpman, The Sexual Offender and his Offenses, 14; 112 (1954); Reinhardt, Sex Perversions and Sex Crimes, 78-100 (1957); Gebhard, Gagnon, Pomeroy and Christenson, Sex Offenders; An Analysis of Types, 409-413 (1965).
On the proofs I find that plaintiff is entitled to a divorce on the ground of such extreme cruelty as makes it improper or unreasonable to expect her to continue to cohabit with defendant.
Judgment accordingly.